Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-12 are objected to because of the following informalities:       Please write out acronyms the first time the term is presented in each claim set.  For example, “IO” should be “Input/Output (IO)” to clearly recite what term the acronym is intended for.       Another example, is “DB information”.  While it is assumed “DB information” is equivalent to “Drive Box information”, the acronym, DB, is also commonly used in place of the term, database.       Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 11 recite the limitation "the basis of DB information" in, for example, line 24 of claim 1.  There is insufficient antecedent basis for this limitation in the claims.
Referring to claims 1 and 11, for example, claim 1, lines 6-7 recite, “…a RAID group using some or all of the plurality of drive boxes.”   This is indefinite as written as, technically, the term “some” can mean “one of something” (see https://www.merriam-webster.com/dictionary/some). In this case, the claim interpretation encompasses a configuration of one drive box having one drive.  A RAID group needs at least two drives to configure RAID.
Claims 1, 6, and 11 recite the limitation, for example, lines 20-21 of claim 1, “generates intermediate parity from the old data and the new data read from the first drive.  This is confusing since the claim language immediate before recites, “reads,…, the old data from the first drive”, not the new data. 
Referring to claims 3 and 8, the claims recite, for example, in lines 7-8 of claim 3, “address information indicating an address in each drive”.  This is vague and unclear since the term “address” is previously used in claim 2 which claim 3 is dependent on as “an IP address”.  Is “address” in claim 3 different?
Referring to claim 6, it is not clear what the claim is directed to.  The preamble recites “A drive box installed in a storage system…”, however, the body of the claim starting with “wherein a first drive box” is directed to what the first drive box among a plurality of drive boxes includes…”  Is “A drive box” part of the “plurality of drive boxes”?  The relationship in the claim is unclear as written.
Due to the number of 35 USC § 112, second paragraph rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejection(s), however, the list of rejections may not be all inclusive.  Applicant should refer to these rejection(s) as examples of deficiencies and should make all the necessary corrections to eliminate the 35 USC § 112, second paragraph problems and place the claims in a proper format.
Due to the vagueness and a lack of clear definiteness in the articles used in the claims, the claims have been treated on their merits as best understood by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112